Title: From Thomas Jefferson to George Hay, 2 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington June 2. 07.
                        
                        While Burr’s case is depending before the court, I trouble you from time to time with what occurs to me. I
                            observe that the case of Marbury v. Madison has been cited, and I think it material to stop at the threshold the citing
                            that case as authority & to have it denied to be law. 1. Because the judges in the outset disclaimed all cognisance of
                            the case; altho’ they then went on to say what would have been their opinion had they had cognisance of it. this then was
                            confessedly an extrajudicial opinion, and as such of no authority. 2. because had it been judicially pronounced, it would
                            have been against law; for to a commission, a deed, a bond delivery is essential to give validity. until therefore the
                            commission is delivered out of the hands of the Executive & his agents, it is not his deed. he may withold or cancel it
                            at pleasure as he might his private deed in the same situation. the constitution intended that the three great branches of
                            the government should be co-ordinate, & independant of each other. as to acts therefore which are to be done by either,
                            it has given no controul to another branch. a judge I presume cannot sit on a bench without a commission, or a record of a
                            commission: and the constitution having given to the judiciary branch no means of compelling the Executive either to
                            deliver a commission or to make a record of it, shews it did not intend to give the judiciary that controul over the
                            Executive, but that it should remain in the power of the latter to do it or not. where different branches have to act in
                            their respective lines, finally & without appeal, under any law, they may give to it different & opposite
                            constructions. thus in the case of William Smith, the H. of R. determined he was a citizen, and in the case of Wm. Duane
                            (precisely the same in every material circumstance) the judges determined he was no citizen. in the cases of Callender &
                            some others the judges determined the Sedition act was valid under the constitution, and exercised their regular powers
                            of sentencing them to fine & imprisonments. but the Executive determined that the Sedition act was a nullity under the
                            constitution, and exercised his regular power of prohibiting the execution of the sentence, or rather of executing the
                            real law which protected the acts of the defendants. from these different constructions of the same act by different
                            branches, less mischief arises than from giving to any one of them a controul over the others. the Executive & Senate
                            act on the construction that until delivery from the Executive department a commission is in their possession & within
                            their rightful power; and in case of commissions not revocable at will, where (after the Senate’s approbation & the
                            President’s signing & sealing, new information of the unfitness of the person has come to hand before the delivery of
                            the commission) new nominations have been made, & approved and new commissions have issued. on this construction I have
                            hitherto acted, on this I shall ever act, and maintain it with the powers of the government against any controul which may
                            be attempted by the judges in subversion of the independance of the Executive & Senate within their peculiar department.
                            I presume therefore that in a case where our decision is by the constitution the supreme one, & that which can be
                            carried into effect, it is the constitutionally authoritative one, and that that by the judges was coram non judice, &
                            unauthoritative, because it cannot be carried into effect. I have long wished for a proper occasion to have the gratuitous
                            opinion in Marbury v. Madison brought before the public & denounced as not law: & I think the present a fortunate one
                            because it occupies such a place in the public attention. I should be glad therefore if, in noticing that case you could
                            take occasion to express the determination of the Executive that the doctrines of that case were given extrajudicially &
                            against law, & that their reverse will be the rule of action with the Executive. if this opinion should not be your own,
                            I would wish it to be expressed merely as that of the Executive. if it is your own also, you would of course give to the
                            arguments such a developement as a case incidental only might render proper. I salute you with friendship and respect.
                        
                            Th: Jefferson
                            
                        
                    